PUR CURIAM.
This cause came on to be heard on the transcript of the record from the District Court of the United States for the Northern District of Ohio, Eastern Division, and was argued by counsel; and the appellant having, in our view of the present record, failed to show that appellee Teller was an officer, agent, servant, or employe' of the Standard Drug Company, or was otherwise so identified with the company as to justify the conclusion that he was under its control, at any of the times in question herein, the decree below will have to be affirmed, as it hereby is, with costs.